—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered July 18, 2000, as, upon renewal, adhered to a prior determination in an order entered May 19, 2000, granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants submitted evidence demonstrating that the plaintiffs disc injuries were neither causally related to nor exacerbated by the accident. Accordingly, they made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the accident (see, Grossman v Wright, 268 AD2d 79; Spain v New York City Tr. Auth., 265 AD2d 319; cf., Chaplin v Taylor, 273 AD2d 188). Thus, the burden shifted to the plaintiff to *733come forward with sufficient evidence to raise a triable issue of fact (see, Grossman v Wright, supra). Since the plaintiff failed to meet this burden, the trial court properly adhered to its prior determination granting the defendants summary judgment dismissing the complaint. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.